Case 2:19-cv-02033-MEF Document 23                         Filed 06/08/20 Page 1 of 2 PageID #: 628



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

AVA JEAN GATES                                                                               PLAINTIFF

        v.                                CIVIL NO. 2:19-cv-02033-MEF

ANDREW M. SAUL1, Acting Commissioner
Social Security Administration                                                            DEFENDANT

                            MEMORANDUM OPINION AND ORDER

        Pending now before this Court is Plaintiff’s Motion for Attorney Fees Under the Equal

Access to Justice Act (“EAJA”). (ECF No. 21, 22). The parties have consented to the jurisdiction

of a Magistrate Judge to conduct all proceedings in this case and, pursuant to said authority, the

Court issues this Order. (ECF No. 4).

        On March 27, 2020, Plaintiff filed a motion for attorney’s fees and costs under 28 U.S.C.

§ 2412, the Equal Access to Justice Act (hereinafter “EAJA”), requesting $4,474.50 representing

a total of 22.10 attorney hours in 2019 and 2020 at an hourly rate of $195.00 and 2.20 paralegal

hours at an hourly rate of $75.00. (ECF No. 21-2). Despite the passage of more than 30 days, the

Defendant has filed no response to Plaintiff’s motion.

        It is the opinion of the undersigned that the Plaintiff is entitled to a fee award in this case,

as she is the prevailing party, the government’s decision to deny benefits was not “substantially

justified,” the hourly rate requested for both attorney and paralegal hours does not exceed the CPI

for either year in question, and the time asserted to have been spent in the representation of the

Plaintiff before the district court is reasonable. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.

1986) (burden is on the Commissioner to show substantial justification for the government’s denial



1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and he is
substituted as Defendant in this action pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.

                                                       1
Case 2:19-cv-02033-MEF Document 23                   Filed 06/08/20 Page 2 of 2 PageID #: 629



of benefits); Johnson v. Sullivan, 919 F.2d 503 (8th Cir. 1990) (the hourly rate may be increased

when there is “uncontested proof of an increase in the cost of living sufficient to justify hourly

attorney’s fees of more than $75.00 an hour); and, Hensley v. Eckerhart, 461 U.S. 424, 430 (1983)

(in determining reasonableness, court looks at time and labor required; the difficulty of questions

involved; the skill required to handle the problems presented; the attorney’s experience, ability,

and reputation; the benefits resulting to the client from the services; the customary fee for similar

services; the contingency or certainty of compensation; the results obtained; and, the amount

involved). Accordingly, the undersigned finds that the Plaintiff is entitled to an attorney’s fee

award under EAJA in the amount of $4,474.50.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff. As a matter of practice, however, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiff’s counsel.

       The parties are reminded that, in order to prevent double recovery by counsel for the

Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

fee is determined pursuant to 42 U.S.C. § 406.

IV.    Conclusion:

       Accordingly, Plaintiff is awarded the sum of $4,474.50 for attorney’s fees pursuant to the

EAJA, 28 U.S.C. § 2412.

       Dated this 8th day of June 2020.

                                      /s/ Mark E. Ford
                                      HONORABLE MARK E. FORD
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
